     Case 1:20-cv-01033-NONE-JLT Document 10 Filed 09/02/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAMUEL ARCHULETA,                                No. 1:20-cv-01033-NONE-JLT (PC)
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
13                                                     RECOMMENDATIONS IN PART, DENYING
             v.
                                                       MOTION TO PROCEED IN FORMA
14    KERN VALLEY STATE PRISON,                        PAUPERIS, DISMISSING COMPLAINT, AND
                                                       GRANTING LEAVE TO AMEND
15                       Defendant.
                                                       (Doc. Nos. 2, 7)
16

17                                                     Thirty Day Deadline

18

19          Plaintiff Samuel Archuleta is a state prisoner proceeding pro se in this civil rights action

20   under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to

21   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On July 31, 2020, the assigned magistrate judge filed findings and recommendations,

23   recommending that plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) be denied

24   because he has accrued three prior “strike” dismissals under 28 U.S.C. § 1915(g) and the

25   allegations in his complaint fail to show that he is in imminent danger of serious physical injury.

26   (Doc. No. 7.) The magistrate judge provided plaintiff fourteen (14) days to file objections to the

27   findings and recommendations. (Id. at 2.) Plaintiff has not filed any objections and the time to do

28   so has passed.
     Case 1:20-cv-01033-NONE-JLT Document 10 Filed 09/02/20 Page 2 of 3


 1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations are supported by the record and proper analysis insofar as the magistrate

 4   judge recommends denial of plaintiff’s motion to proceed in forma pauperis and dismissal of the

 5   operative complaint. However, viewing the complaint in the light most favorable to this pro se

 6   plaintiff, the court believes it is appropriate to afford plaintiff one more opportunity to amend his

 7   complaint. In his complaint, plaintiff alleges that he suffers from Guillain–Barré syndrome and

 8   that as a result he is at heightened risk of becoming severely ill were he to contract COVID-19.

 9   (Doc. No. 1 at 3.) He also alleges that he has asked to “self-quarantine” until he can “get [a]
10   transfer out of here,” but has not received any response to his request. (Id.) The court agrees that,

11   as presently pled, plaintiff’s claim lacks sufficient detail to demonstrate that he is facing imminent

12   danger of serious physical injury. However, in an abundance of caution, the court will permit

13   plaintiff an opportunity to either pay the filing fee in full or amend his complaint to attempt to

14   explain why, given his present circumstances and medical condition, he satisfies the imminent

15   danger exception to the three strikes rule under § 1915(g).

16           Accordingly,

17           1. The findings and recommendations issued on July 31, 2020 (Doc. No. 7) are adopted

18              in part:

19                  a. Plaintiff’s complaint (Doc. No. 1) is DISMISSED; and
20                  b. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is DENIED

21           2. Within thirty (30) days of the date of this order, plaintiff must either:

22                  a. Pay the filing fee in full; or

23   /////

24   /////

25   /////

26   /////
27   /////

28   /////

                                                        2
     Case 1:20-cv-01033-NONE-JLT Document 10 Filed 09/02/20 Page 3 of 3


 1               b. File an amended complaint in an attempt to satisfy the imminent danger

 2                   exception.

 3               Plaintiff is warned that if he fails to elect either option within thirty days, his case

 4               may be dismissed without further notice.

 5   IT IS SO ORDERED.
 6
        Dated:   September 2, 2020
 7                                                    UNITED STATES DISTRICT JUDGE

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      3
